DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of an amendment, filed 20 December 2021, which has been placed of record and entered in the file.
Status of the claims: 
Claims 1-7, 9-12, and 14-25 are pending.
Claims 7, 9, 10, and 14 are amended. 
Claims 8 and 13 are canceled.
Specification and Drawings:
Amendments to the specification have not been submitted.
Amendments to the drawings have not been submitted.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “non-flexible zone” and the “flexible zone” of claim 3 must be shown or the feature(s) canceled from the claim(s).  Neither a “non-flexible zone” nor a “flexible zone” appears in any of the figures, nor does the written specification indicate that a “non-flexible zone” and a “flexible zone” appear in any figure.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. There is inadequate written description of the subject matter of claim 3.  Claim 3 recites “a non-flexible zone” and “a flexible zone”.  While the specification (at paragraphs [0335] and [0381]) contains the exact same language as claim 3, there is no description of exactly where the flexible zone is, where the non-flexible zone is, and what makes the non-flexible zone have the property of being non-flexible.  A person having 
Claims 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 is ambiguous as it is unclear in what manner the flexible section comprises a “relaxed state” and “a stretched state”.  While it is clear from the disclosure that the flexible section may be in a relaxed state or in a stretched state, it is not clear how the flexible section can comprise any state.  How does the flexible section comprise/include a state?  Further, it is not clear whether applicant is intending to claim that the flexible section may be in a relaxed state and a stretched state at the same time or at different times.  Clarification and/or correction is required.  
Claim 6 is likewise indefinite as depending on an indefinite claim.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 7, 9-10, 14-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olson et al. (EP 3,061,405).
With respect to claim 1, Olson et al. disclose a surgical instrument assembly 10, comprising a shaft (body portion 402, fig. 31, [0048]); an articulation joint (fig. 31, [0050]); an end effector (tool assembly 404, fig. 31, [0050]) attached to said shaft by way of said articulation joint ([0050]), wherein said end effector is configured to be articulated about said articulation joint ([0050]); and a flex circuit (flexible cable “R2”, figs. 31 and 32, [0048]) extending through said shaft (fig. 31, [0048]) and connected 

    PNG
    media_image1.png
    387
    700
    media_image1.png
    Greyscale

With respect to claim 3, Olson et al. disclose a surgical instrument assembly 10 comprising a shaft (body portion 402, fig. 31, [0048]); an articulation joint (fig. 31, [0050]); an end effector (tool assembly 404, fig. 31, [0050]) attached to said shaft by way of said articulation joint ([0050]); and a flex circuit (flexible cable “R2”, figs. 31 and 32, [0048]) extending through said shaft (fig. 31, [0048]), wherein 
With respect to claim 7, Olson et al. disclose a surgical instrument assembly 10, comprising: a shaft (body portion 402, fig. 31, [0048]); an end effector (tool assembly 404, fig. 31, [0050]) attached to said shaft; and a flex circuit (flexible cable “R2”, figs. 31 and 32, [0048]) extending through said shaft (fig. 31, [0048]), wherein said flex circuit comprises: a flex circuit profile plane; and a pre-curved section (Annotated Figure A) where said flex circuit is bent such that said flex circuit profile plane is aligned in a single plane throughout said pre-curved section.  As shown in Annotated Figure A, the pre-curved section includes the part that is bent (at “C”).  Applicant discloses in paragraph [0163] of the specification and shows in figures 23-24 that a “flex circuit profile plane is considered to be a plane defined by a substrate layer of the flex circuit itself”, and that “the pre-curved section 2420 of the flex circuit 2410 is shaped to bend along the tubular shape of the shaft 2401”.  Olson et al. disclose in figure 31 the flex circuit “R2” has a plane defined by a substrate layer of the flex circuit “R2” itself, and that the flex circuit “R2” is bent (at “C”) in that plane defined by the substrate layer of the flex circuit “R2”, and therefore the flex circuit is considered to define a flex circuit profile plane and a pre-curved section where said flex circuit is bent such that said flex circuit profile plane is aligned in a single plane throughout said pre-curved section.  Olson et al. disclose an articulation joint (fig. 31, [0050]), wherein said pre-curved section (Annotated Figure A) extends across said articulation joint, and wherein said 
With respect to claim 9, Olson et al. disclose a surgical instrument assembly 10 comprising: a shaft (body portion 402, fig. 31, [0048]); an end effector (tool assembly 404, fig. 31, [0050]); and a wiring harness (flexible cable “R2”, figs. 31 and 32, [0048]) extending through said shaft (fig. 31, [0048]), wherein said wiring harness “R2” comprises first zones comprising a non-stretchable portion; and 157 306310111 v1a second zone comprising a stretchable portion interconnecting said first zones.  Olson et al. disclose that the plurality of coils “c” are biased to an initial configuration by their material and shape ([0049]), that the coils open up when the end effector is articulated and that the coils close when the end effector is moved to a less articulated position ([0049]), and therefore the second zone is considered to be a stretchable portion interconnecting said at least one first zone (Annotated Figure B).  The portions of the wiring harness “R2” that do not include the coils “c” are considered to be non-stretchable portions since they do not include the coils “c”, and therefore the first zone is considered to comprise a non-stretchable portion (Annotated Figure B).  Olson et al. disclose drive components (drive assembly 180, fig. 3, [0028]) positioned within said shaft (body portion 402, fig. 31), wherein said wiring harness “R2” is attached to at least one of said drive components in at least one location of said at least one of said drive components.  Olson et al. disclose that the proximal portion of the wiring harness “R2” may be attached to the channel 417 of the loading unit 400 via adhesive or overmolding ([0053]) and that the distal portion of the wiring harness “R2” may be attached to the end effector via the identification assembly 200 (fig. 8, [0033]).  Since the wiring harness “R2” is attached to the loading unit 400 and to the end effector, and the drive components 180 are attached to the loading unit 400, the wiring harness is attached to the drive components via the loading unit, and therefore the wiring harness is considered 
    

    PNG
    media_image2.png
    366
    712
    media_image2.png
    Greyscale

With respect to claim 10, Olson et al. disclose that the first zone comprises a bendable portion.  Olson et al. disclose that the wiring harness “R2” is a flexible cable, and therefore first zone is considered to comprise a bendable portion (Annotated Figure B).      
With respect to claim 14, Olson et al. disclose at least one location comprising an index location (at connector assembly 202, fig. 8, [0033]), and wherein said index location defines a reference for at least one sensor of the wiring harness.  Olson et al. disclose that identification assembly 200 includes a connector assembly 204 attached to the wiring harness ([0033]) and a chip assembly 212 including electronic components capable of determining (sensing) a particular staple cartridge (the reference) inserted in the stapler ([0036]), and therefore is considered to include an index location defining a reference for at least one sensor of the wiring harness.   
With respect to claim 15, Olson et al. disclose at least one sensor configured to monitor a parameter of said at least one of said drive components.  Olson et al. disclose that the identification 
With respect to claim 16, Olson et al. disclose a surgical instrument 10, comprising a shaft (body portion 402, fig. 31, [0048]) defining a longitudinal axis; an end effector (tool assembly 404, fig. 31, [0050]); an articulation joint (fig. 31, [0050]), wherein said end effector is rotatably attached to said shaft about said articulation joint ([0050]); an articulation driver (articulation link 118, fig. 3, [0022]) mounted to said end effector ([0022]), wherein said articulation driver is translatable longitudinally to rotate said end effector about said articulation joint (fig. 3, [0022]); and a wiring harness (flexible cable “R2”, figs. 31 and 32, [0048]) comprising158 306310111 v1a shaft portion extending within said shaft (Annotated Figure C); an end effector portion (Annotated Figure C) extending within said end effector; an anchor portion (Annotated Figure C) mounted to said articulation driver; a first flexible bend (Annotated Figure C) extending between said shaft portion and said anchor portion; and a second flexible bend (Annotated Figure C) extending between said anchor portion and said end effector portion.  Olson et al. disclose that the wiring harness “R2” is attached at its proximal end to the loading unit 400 via adhesive or overmolding ([0053]) and is attached at its distal end to the end effector via the identification assembly 200 (fig. 8, [0033]), and thus both are considered to be an anchor portion.  Since the wiring harness is mounted to the loading unit and to the end effector, and the articulation driver 118 is mounted to the loading unit ([0022]) and to the end effector ([0022]), the wiring harness and its anchor portion(s) are mounted to the articulation driver via the loading unit and the end effector, and therefore the anchor portion is considered to be mounted to the articulation driver.  As shown in Annotated Figure C, the first flexible bend extends between the shaft portion and the second part of the anchor portion; and the 

    PNG
    media_image3.png
    515
    836
    media_image3.png
    Greyscale

  	With respect to claim 19, Olson et al. disclose that the wiring harness comprises a flex circuit ((flexible cable “R2”, figs. 31 and 32, [0048]) comprised of polyimide layers ([0074]).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 2, 5-6, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. in view of Liu et al. (US Patent No. 9,674,949).
With respect to claim 2, Olson et al. disclose that the articulation section is biased into the predefined bend profile ([0049]).  

Lui et al. disclose a stretchable wire apparatus including a wire 34 (fig. 9, col. 8, 19-20) having an undulating profile and elastic connection members (first elastic substrate 32, second elastic substrate 42) configured to bias the wire into the bend profile (Abstract) so that the wire can be stretched and then relaxed to its unstretched position.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument assembly of Olson et al. to include the elastic connection members as taught by Lui et al. to provide coverage and protection to the flexible cable and to provide additional positive biasing force during return to the predefined bend profile, especially since Olson et al. disclose that the articulation section is biased into the predefined bend profile.     
With respect to claim 5, Olson et al. disclose a surgical instrument assembly 10, comprising a shaft (body portion 402, fig. 31, [0048]); an articulation joint (fig. 31, [0050]); an end effector (tool assembly 404, fig. 31, [0050]) attached to said shaft by way of said articulation joint ([0050]); and 156306310111 v1a flex circuit (flexible cable “R2”, figs. 31 and 32, [0048]) extending through said shaft (fig. 31, [0048]), wherein said flex circuit comprises a flexible section configured to be stretched in a predetermined direction, wherein said flexible section comprises: a relaxed state; and a stretched state.  Olson et al. disclose that the plurality of coils “c” are biased to an initial configuration by their material and shape ([0049]), that the coils open up when the end effector is articulated and that the coils close when the end effector is moved to a less articulated position ([0049]), and therefore the flex circuit is considered to comprise a flexible section configured to be stretched in a predetermined direction, wherein the flexible section comprises a relaxed state and a stretched state.        

Olson et al. fails to disclose a plurality of elastic connection members attached to said flex circuit within said flexible section, wherein said plurality of elastic connection members are configured to bias said flexible section into said relaxed state and permit the stretching of said flexible section in said predetermined direction.  
Lui et al. disclose a stretchable wire apparatus including a flexible wire 34 (fig. 9, col. 8, 19-20) having an undulating profile and elastic connection members (first elastic substrate 32, second elastic substrate 42) configured to bias the flexible wire into a relaxed state and permit the stretching of the flexible wire in a predetermined direction (Abstract).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument assembly of Olson et al. to include the elastic connection members as taught by Lui et al. to provide coverage and protection to the flexible cable and to provide additional positive biasing force during return to the relaxed state, especially since Olson et al. disclose that the flexible section is biased into the relaxed state and permits the stretching of the flexible section in the predetermined direction.       
With respect to claim 6, Olson et al. fail to disclose elastic connection members oriented along said predetermined direction.  
Lui et al. disclose a stretchable wire apparatus including a flexible wire 34 (fig. 9, col. 8, 19-20) having an undulating profile and elastic connection members (first elastic substrate 32, second elastic substrate 42) configured to permit the stretching of the flexible wire in a predetermined direction (Abstract).  The connection members 32, 42 extend along the predetermined direction of stretching (fig. 8, “X” direction) and are therefore considered to be oriented along the predetermined direction.  

With respect to claim 17, Olson et al. disclose that the first flexible bend is biased to return the first flexible bend to an unflexed state ([0049]).  
Olson et al. fails to disclose a first biasing member configured to return said first flexible bend to an unflexed state.
Lui et al. disclose a stretchable wire apparatus including a wire 34 (fig. 9, col. 8, 19-20) having an undulating profile and biasing members (first elastic substrate 32, second elastic substrate 42) configured to bias the wire to a relaxed, unflexed state (Abstract) so that the wire can be stretched and then relaxed to its unstretched position.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument of Olson et al. to include a first biasing member as taught by Lui et al. to provide coverage and protection to the wiring harness and to provide additional positive biasing force during return to the unflexed state, especially since Olson et al. disclose that the first flexible bend is biased to return to the unflexed state.       
With respect to claim 18, Olson et al. disclose that the second flexible bend is biased to return the second flexible bend to an unflexed state ([0049]).  

Lui et al. disclose a stretchable wire apparatus including a wire 34 (fig. 9, col. 8, 19-20) having an undulating profile and biasing members (first elastic substrate 32, second elastic substrate 42) configured to bias the wire to a relaxed, unflexed state (Abstract) so that the wire can be stretched and then relaxed to its unstretched position.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument of Olson et al. to include a second biasing member as taught by Lui et al. to provide coverage and protection to the wiring harness and to provide additional positive biasing force during return to the unflexed state, especially since Olson et al. disclose that the second flexible bend is biased to return to the unflexed state.       
Claims 4, 11-12, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. in view of Jur et al. (US Patent Publ. No. 2016/0358849).
With respect to claim 4, Olson et al. disclose the surgical instrument assembly according to claim 3 including a flex circuit “R2”.
Olson et al. fail to disclose conductible flexible inks and conductible metallic traces.  
Jur et al. disclose a flex circuit 100 (fig. 1B) including conductible flexible inks ([0052], [0065]) and conductible metallic traces 105 ([0065]), for providing flexible electrical connection.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument assembly of Olson et al. to include conductible flexible inks and conductible metallic traces as taught by Jur et al. to provide flexible electrical connections within the flex circuit, especially since Olson et al. disclose that the flex circuit is provided for electrical coupling ([0048]).       

Olson et al. fail to disclose conductive ink.  
Jur et al. disclose a stretchable flex circuit 100 (fig. 1B) including conductive ink ([0052], [0065])) for providing flexible electrical connection.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument assembly of Olson et al. to include conductive ink as taught by Jur et al. to provide flexible electrical connections within the stretchable flex circuit, especially since Olson et al. disclose that the flex circuit is provided for electrical coupling ([0048]).        
With respect to claim 12, Olson et al. disclose the surgical instrument assembly according to claim 9 including a stretchable flex circuit “R2”.
Olson et al. fail to disclose metallic traces.  
Jur et al. disclose a stretchable flex circuit 100 (fig. 1B) including metallic traces 105 ([0065]), for providing flexible electrical connection.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument assembly of Olson et al. to include metallic traces as taught by Jur et al. to provide flexible electrical connections within the flex circuit, especially since Olson et al. disclose that the flex circuit is provided for electrical coupling ([0048]).       
With respect to claim 20, Olson et al. disclose the surgical instrument according to claim 19 including a flex circuit “R2” having polyimide layers ([0074]).  
Olson et al. fail to disclose metallic electrical traces on the polyimide layers.  

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument of Olson et al. to include metallic electrical traces as taught by Jur et al. on the polyimide layers of the flex circuit to provide flexible electrical connections within the flex circuit, especially since Olson et al. disclose that the flex circuit is provided for electrical coupling ([0048]).       
With respect to claim 21, Olson et al. fail to disclose metallic electrical traces comprised of metallic ink.  
Jur et al. disclose a flex circuit 100 (fig. 1B) including metallic electrical traces 105 ([0065]) comprised of metallic ink ([0052], [0065]) for providing flexible electrical connection.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument of Olson et al. to include metallic electrical traces comprised of metallic ink as taught by Jur et al. to provide flexible electrical connections within the flex circuit, especially since Olson et al. disclose that the flex circuit is provided for electrical coupling ([0048]).       
With respect to claim 22, Olson et al. fail to disclose silicone regions configured to permit the wiring harness to stretch.    
Jur et al. disclose a flex circuit 100 (fig. 1B) including silicone regions ([0063]) of the stretchable flexible interconnect 100 (fig. 1A).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument of Olson et al. to include silicone regions configured to permit the wiring harness to stretch as taught by Jur et al., especially since Olson et al. disclose that the flex circuit is stretchable ([0049]).    

Jur et al. disclose a flex circuit 100 (fig. 1B) including silicone regions ([0063]) of the stretchable flexible interconnect (fig. 1A) and metallic electrical traces 105 ([0065]) that extend over the silicone regions (fig. 1B, [0063], [0065]). 
 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument of Olson et al. to include metallic electrical traces extending over silicone regions as taught by Jur et al. to provide stretchable flexible electrical connections, especially since Olson et al. disclose that the flex circuit is stretchable ([0049]) and that the flex circuit is provided for electrical coupling ([0048]).       
With respect to claim 24, Olson et al. fail to disclose metallic electrical traces following arcuate paths across the silicone regions.  
Jur et al. disclose a flex circuit 100 (fig. 1B) including silicone regions ([0063]) of the stretchable flexible interconnect (fig. 1A) and metallic electrical traces 105 ([0065]) that follow arcuate paths across the silicone regions (fig. 1B, [0063], [0065]). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument of Olson et al. to include metallic electrical traces following arcuate paths across the silicone regions as taught by Jur et al. to provide stretchable flexible electrical connections, especially since Olson et al. disclose that the flex circuit is stretchable ([0049]) and that the flex circuit is provided for electrical coupling ([0048]).       
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Olson et al. in view of Jur et al., as applied to claim 21 above, and further in view of Lui et al.
1”, “O2”, fig. 53, [0076]) defined in the flex circuit “R4” for electrically coupling to a connection assembly.
Olson et al. fail to disclose a printed circuit board positioned in the aperture, and the printed circuit board in communication with electrical traces in the flex circuit.  
Jur et al. disclose a flex circuit 100 (fig. 1B) including electrical traces 105 ([0065]) for providing flexible electrical connection.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument of Olson et al. to include electrical traces as taught by Jur et al. to provide flexible electrical connections within the flex circuit, especially since Olson et al. disclose that the flex circuit is provided for electrical coupling ([0048]).       
Lui et al. disclose a stretchable flexible circuit including a flexible wire 34 (fig. 9, col. 8, 19-20) connected to a printed circuit board 18 (fig. 7, col. 6, line 61 through col. 7, line 4) to provide electrical interconnection with components.
  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the surgical instrument of Olson et al. to include a printed circuit board as taught by Lui et al. to provide electrical interconnection with components and the flex circuit, especially since Olson et al. disclose that the flex circuit is provided for electrical coupling ([0048]) within the surgical instrument between the end effector and the handle assembly.



Response to Arguments
With respect to the objection to the drawings, Applicant’s arguments have been fully considered but they are not persuasive.  Applicant argues that all of the recited claim elements are depicted in the drawings.  
However, neither a “non-flexible zone” nor a “flexible zone” as set forth in claim 3 appears in any of the figures.  Further, the written specification does not indicate that a “non-flexible zone” and a “flexible zone” appear in any figure.  Therefore, the drawings do not show every feature of the invention specified in the claims, and the objection to the drawings is still deemed proper.
With respect to the rejection of claims 3-4 under 35 U.S.C. 112(a), Applicant’s arguments have been fully considered by they are not persuasive.  Applicant argues that since claims 3 and 4 are originally filed claims, then there can be no uncertainty as to whether the inventors were in possession of the claimed invention.  
However, claims 3-4 lack written description support because the specification does not describe the claimed invention in sufficient detail and with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing.  
Applicant’s attention is directed to the following:
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, e.g., Moba, B.V. v. Diamond Automation, Inc., 325 F.3d 1306, 1319, 66 USPQ2d 1429, 1438 (Fed. Cir. 2003); Vas-Cath, Inc. v. Mahurkar, 935 F.2d at 1563, 19 USPQ2d at 1116. However, a showing of possession alone does not cure the lack of a written description. Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 969-70, 63 USPQ2d 1609, 1617 (Fed. Cir. 2002). For example, it is now well accepted that a satisfactory description may be found in originally-filed claims or any other portion of the originally-filed specification. See In re Koller, 613 F.2d 819, 204 USPQ 702 (CCPA 1980); In re Gardner, 475 F.2d 1389, 177 USPQ 396 (CCPA 1973); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). However, that does not mean that all originally-filed claims have adequate written support. The specification must still be examined to assess whether an originally-filed claim has adequate support in the written disclosure and/or the drawings.  MPEP 2163 I. (emphasis added)
There is a presumption that an adequate written description of the claimed invention is present when the application is filed. In re Wertheim, 541 F.2d 257, 263, 191 USPQ 90, 97 (CCPA 1976) ("[W]e are of the opinion that the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims."). However, as discussed in subsection I, supra, issues of adequate written description may arise even for original claims, for example, when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant had possession of the claimed invention at the time of filing. The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional or known in the art. Consider the claim "A gene comprising SEQ ID NO:1." The claim may be construed to include specific structures in addition to SEQ ID NO:1, such as a promoter, a coding region, or other elements. Although SEQ ID NO:1 is fully disclosed, there may be insufficient description of other structures embraced by the claim (e.g., promoters, enhancers, coding regions, and other regulatory elements). MPEP 2163 I. A. (emphasis added)

While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1349-50 (Fed. Cir. 2010) (en banc). The written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002). MPEP 2163.03 V. (emphasis added).

Claim 3 recites a surgical instrument assembly comprising, inter alia, a flex circuit comprising “a non-flexible zone; and a flexible zone extending across said articulation joint”.   
The specification does not describe the claimed invention in sufficient detail and with sufficient particularity because there is no description of a “flexible-zone” and a “non-flexible zone”, other than the exact same language as the claim.  Paragraph [0335] states “The flex circuit comprises a non-flexible zone, and a flexible zone extending across the articulation joint”.  The application, including the written specification and the drawings do not contain any other mention or description of a non-flexible zone and a flexible zone.  There is no description of where the flexible zone is, where the flexible zone begins and ends, where the non-flexible zone is, where the non-flexible zone begins and ends, and what makes the non-flexible zone have the property of being non-flexible.  What is it about the non-flexible zone that makes the non-flexible zone different from the flexible zone?  What is it about the non-flexible zone that makes the flex circuit of the non-flexible zone non-flexible?  The specification discloses that the flexible zone extends across the articulation joint, but does not otherwise specify the particulars of the not described in the specification so that one having ordinary skill in the art could recognize what is claimed and would be able to make and use the invention as claimed.  Claim 4 is likewise rejected as depending on a rejected claim.  Accordingly, Applicant’s arguments are not persuasive, and the rejection of claims 3-4 under 35 U.S.C. 112(a) is still deemed proper.  
With respect to the rejection of claims 5-6 under 35 U.S.C. 112(b), Applicant’s arguments have been fully considered but they are not persuasive.  Applicant argues that the standard for definiteness is whether a person of ordinary skill in the art would be reasonably certain as to what is being claimed, and that the relaxed state and the stretched state is shown in figures 13-15 of the drawings.  
However, in this instance, the scope of claim 5 cannot be ascertained, and the language of claim 5 is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.  
In reviewing a claim for compliance with 35 USC 112(b), the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 USC 112(b), by providing clear warning to others as to what constitutes infringement of the patent.  See, e.g., Solomon v. Kimberly-Clark Corp., 216 F.3d 1372, 1379, 55 USPQ2d 1279, 1283 (Fed. Cir. 2000).   If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 USC 112(b) is appropriate. See Morton Int’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993).  MPEP 2173.02 II. 
Claim 5 is ambiguous as it is unclear in what manner the flexible section comprises a “relaxed state” and “a stretched state”.  While it is clear from the disclosure that the flexible section may be in a relaxed state or in a stretched state, it is not clear how the flexible section can comprise any state.  How does the flexible section comprise a state?  Further, does the flexible section comprise a relaxed state comprise a relaxed state at some point in time and a stretched state at another point in time?  Accordingly, Applicant’s arguments are not persuasive, and the rejection of claims 5-6 under 35 U.S.C. 112(b) is still deemed proper.  
With respect to the rejection of claims 9-12 under 35 U.S.C. 112(b), the amendments and Applicant’s arguments have been fully considered and are persuasive, and the rejection is hereby withdrawn. 
With respect to the rejection of claims 1, 3, 7, 9-10, 14-16, and 19 under 35 U.S.C. 102(a)(1) over Olson et al. (EP 3,061,405), Applicant's arguments have been fully considered but they are not persuasive.  
With respect to claim 1, Applicant argues that Olson et al. does not disclose the recited flex circuit because the section “C” of Olson et al. shown in figures 31 and 32 does not stretch across the articulation joint as recited in claim 1.  However, whether or not the section “C” of Olson et al. shown in figures 31 and 31 stretches across the articulation joint is not pertinent.
Applicant’s argument has not addressed or rebutted the examiner’s position with respect to the rejection of claim 1.  In particular, as set forth in the rejection of claim 1, in the Olson et al. device, the flex circuit “R2” comprises an articulation section (Annotated Figure A) aligned with said articulation joint, wherein said articulation section comprises a predefined bend profile (the plurality of coils “c” plus the section of “R2” extending from the coils “c” to the end effector as indicated in Annotated Figure A, fig. 32, [0048]) configured to stretch across said articulation joint predictably as said end effector is articulated about said articulation joint.   Olson et al. disclose that the plurality of coils “c” are biased to an initial configuration by their material and shape ([0049]), that the coils open up when the end effector is articulated and that the coils close when the end effector is moved to a less articulated position ([0049]), and therefore the predetermined bend profile is considered to be configured to stretch across the articulation joint predictably as said end effector is articulated.  Applicant’s argument 
Applicant has submitted no specific arguments with respect to independent claims 3 and 7, other than that the same argument applies to claims 3 and 7 as is applied to claim 1.  The arguments have been fully responded to above.  
With respect to claim 16, Applicant argues that  Olson et al. does not disclose the flex cable R2 mounted to a translatable articulation driver.  
However, Olson et al. disclose a surgical instrument assembly comprising an articulation joint, an end effector, an articulation driver (articulation link 118, fig. 3, [0022]) that is translatable longitudinally to rotate said end effector about said articulation joint (fig. 3, [0022]); a wiring harness (flexible cable “R2”, figs. 31 and 32, [0048])158 306310111 v1; an end effector portion (Annotated Figure C) extending within said end effector; and an anchor portion (Annotated Figure C) mounted to said articulation driver.  Olson et al. disclose that the wiring harness “R2” is attached at its proximal end to the loading unit 400 via adhesive or overmolding ([0053]) and is attached at its distal end to the end effector via the identification assembly 200 (fig. 8, [0033]), and thus both are considered to be an anchor portion.  Since the wiring harness is mounted to the loading unit and to the end effector, and the articulation driver 118 is mounted to the loading unit ([0022]) and to the end effector ([0022]), the wiring harness and its anchor portion(s) are mounted to the articulation driver via the loading unit and the end effector, and therefore the anchor portion is considered to be mounted to the articulation driver.  As shown in Annotated Figure C, the first flexible bend extends between the shaft portion and the second part of the anchor portion; and the second flexible bend extends between the first part of the anchor portion and the end effector portion.  Therefore, Olson et al. disclose an articulation driver that is translatable longitudinally to rotate the end effector, and an anchor portion mounted to the articulation driver as 
Applicant has submitted no specific arguments with respect to independent claim 9, other than that the same argument applies to claim 9 as is applied to claim 16.  The arguments have been fully responded to above.  
Applicant has provided no arguments pointing out errors with respect to the rejections of dependent claims 2, 4, 6, 10-12, 14-15, and 17-25, and these rejections are still deemed proper. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Linda J. Hodge/
Patent Examiner, Art Unit 3731
/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        3 March 2022